ACCEPTED
                                                                                04-15-00152-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                           9/8/2015 12:44:06 AM
                                                                                 KEITH HOTTLE
                                                                                         CLERK



               No. 04-15-00152-CV
                                                              FILED IN
                                                       4th COURT OF APPEALS
                     IN THE COURT OF APPEALS            SAN ANTONIO, TEXAS
                 FOR THE FOURTH DISTRICT OF TEXAS      9/8/2015 12:44:06 AM
                                                         KEITH E. HOTTLE
                                                               Clerk

          Mary Barrera, appellant
                   v.
     HEB Grocery Company, LP, appellee

           On Appeal from the 45th Judicial District Court
                       Bexar County, Texas
                     Tr. Ct. No. 2013-CI-14809



 NOTICE OF DESIGNATION OF ADDITIONAL

TO THE FOURTH OF APPEALS:

     Appellant Mary Barrera files this notice of designation of David

M. Medina, with THE MEDINA LAW FIRM, as additional counsel

pursuant to Rule 6.1(c) of the Texas Rule of Appellate Procedure.

                                   Respectfully submitted,

                                   /s/ David M. Medina
                                   David M. Medina , SBN 00000088
                                   davidmedina@justicedavidmedina.com
                                   THE MEDINA LAW FIRM
                                   5300 Memorial Dr., Ste. 890
                                   Houston, TX 77007



                                  1
                                   /s/Timothy A. Hootman
                                   Timothy A. Hootman
                                   SBN 09965450
                                   2402 Pease St
                                   Houston, TX 77003
                                   713.247.9548; 713.583.9523 (f)
                                   thootman2000@yahoo.com
                                   /s/Brian H. Crockett
                                   Brian H. Crockett, SBN 24074094
                                   10565 Katy Freeway, Ste 400
                                   Houston, TX 77024
                                   713.779.3476; 888.779.3237 (f)
                                   brian@crockettlawtx.com
                                   ATTORNEYS   FOR    APPELLANT, MARY
                                   BARRERA


          CERTIFICATE OF SERVICE
     I hereby certify that, in accordance with Rule 9.5 of the Texas

Rules of Appellate Procedure, I have served the forgoing document

upon the following attorneys by electronic service:

           Wallace B. Jefferson
           Anna M. Baker
           ALEXANDER DUBOSE JEFFERSON & TOWNSEND, LLP
           515 Congress Ave., Ste 2350
           Austin, TX 78701

Dated: September 8, 2015.

                                   /s/Timothy A. Hootman_______
                                   Timothy A. Hootman




                                  2